DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on March 1, 2021, which amends the independent claim 7, amends the dependent claims 9-10, cancels the claims 1-6 and 8, and presents arguments, is hereby acknowledged. Claims 7 and 9-10 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on March 1, 2021, have been fully considered.
	Applicant argues that by this response, the independent claim 7 are hereby amended to add a new limitation “wherein the personalized customized modeling (D) of the selected eyeglass frame is based on a measurement of the user's iris diameter and a definition of points of interest on the user's face using independent algorithms for iris identification and ear detection, through analysis of signals referring to front and side images of a user's face” in order to overcome the 35 U.S.C. §103 rejection, specifically applicant argues that using iris diameter is new method:
“Thus, there is no reference in Arte regarding the use of the iris diameter of a specific user as a measurement parameter, for customizing eyewear for such user”.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts, because Fonte uses the eye size and other parameters to build the eyeglasses frame model. However, a newly found art, Jethmalani, etc. (US 20150293382 A1) teaches that wherein the personalized customized modeling (D) of the selected eyeglass frame is based on a measurement of the user's iris diameter and a definition of points of interest on the user's face using independent algorithms for iris identification and ear detection, through analysis of signals referring to front and side images of a user's face (See Jethmalani: Figs. 3 and 13, and [0086], “At block 1320, a sample set of eyeglass frames is provided.  The initial sample set of frames is determined based on a bridge description as described above with respect to block 320 of FIG. 3.  In this embodiment, each eyeglass frame in the set of eyeglass frames has lenses with pad printer marks on them.  In one embodiment, the pad printer marks are ovals.  In one embodiment, the dimension of the ovals is 16 mm.times.30 mm.  The specific range of oval dimensions is due to the fact that the diameter of the human iris average is 12 mm and 1/2 of the iris diameter is 6 mm.  The difference between the oval vertical height of 16 mm and the iris diameter is 4 mm.  Combining 6 mm+4 mm provides the minimum height from the center of pupil to top of frame is 10 mm.  The ovals are placed on the lens such that a top portion of each oval touches a top edge of the frame”; [0020], “In accordance with a concomitant mode, the ovals are 27 mm to 35 mm in width and 12 mm to 22 mm in height.  The reason for the wide range of oval dimensions is due to the fact that the diameter of the human iris average is 12 mm and the minimum height from the center of pupil to top of frame is 10 mm”. Note that both the diameter of the iris and pupil size are used in modeling eyeglasses frame). The remaining arguments of applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 20170208292 A1) in view of Fonte, etc. (US 20150154322 A1), further in view of Jethmalani, etc. (US 20150293382 A1).
Regarding claim 7, Smits teaches that an automatic method for customized modeling and manufacturing of eyeglass frames (See Smits: Figs. 1A-C, and [0120], "In one or more embodiments, the detected non-visible light is employed to determine multiple perspectives of the face of a user wearing the head mounted projection display system. The multiple perspectives of the user's face are employed to recreate a virtual three-dimensional image of the user's face and head, which is displayed to another user that is remotely located. In one or more other embodiments, the virtual image is not limited to the user's face, and may include other parts of the user's body that are recreated for display to the other user"), comprising:

B.	determination of tridimensional image points of interest of the user's face performed in a remote application server and built by means of the acquired images (See Smits: Fig. 33, and [0289], "Diode lasers are naturally narrow wavelength emitters. Recently, direct lasing diode lasers 562 nm wavelength have been developed. By adding a 562 nm source primary to the illumination of the scan source we can selectively illuminate faces with this source. EG. Once the location of the person's face has been determined, specific parts of the face may be spot-scanned with a 562 nm wavelength laser scan beam. Note that a CMOS sensor will see this light reflect as any other light. No special narrow band filter is needed. Since the system has ex-ante knowledge that only the 562 nm yellow source is on at this moment (at this pixel) then it knows that the reflected light arriving at a particular pixel must be the reflections from the 562 nm source. As indicated before, ambient light is largely suppressed by other means. Further we may spatially or temporally multiplex (alternate) the two key frequencies 535 nm for M cones and 562 nm for the L cones. Thus by comparing the two scan 
However, Smits fails to explicitly disclose that C.    selection by the user in a terminal connected to the Internet of a desired eyeglass frame model among a wide range of models offered; D.    customized modeling of a selected eyeglass frame according to a data from the tridimensional image points of interest generated, as well as to a personal data of the user such as gender, race and age group; E.    optional personalization with aesthetic or functional elements added by the user to the eyeglass frame model selected and modeled in a customized manner to the user's own facial features; F.    preparation of a technical drawing and sending of a programming to a manufacturing machinery to manufacture the selected eyeglass frame model in a customized manner according to facial features and, optionally, personalized by the user; and G. automatically manufacturing of the selected eyeglass frame, modeled in a customized manner and optionally personalized by the user; wherein the personalized customized modeling (D) of the selected eyeglass frame is based on a measurement of the user's iris diameter and a definition of points of interest on the user's face using independent algorithms for iris identification and ear detection, through analysis of signals referring to front and side images of a user's face.
However, Fonte teaches that C.    selection by the user in a terminal connected to the Internet of a desired eyeglass frame model among a wide range of models offered (See Fonte: Fig. 1B, and [0111], "Referring to FIG. 1B, a system for ordering custom one-up eyewear that is created from scratch is detailed. As illustrated at 101 a user uses a computer system to view eyewear and selects at least one style to try");

E.    optional personalization with aesthetic or functional elements added by the user to the eyeglass frame model selected and modeled in a customized manner to the user's own facial features (See Fonte: Fig. 14, and [0189], "Overall face size, such as area of the front of the face or volume of the head from the model; Face width; Face height; Ear positions (each ear may have different heights); lnterpupillary distance; Size of eyes, such as area or length or height; Spacing between eyes; Asymmetries of the nose, eyes or mouth; Color of eyes; Color of hair; Amount and shape of hair; Color of skin; Ethnicity; Age; Location or local style trends; Gender; Assessment of cheekbone shape and location; Angle of forehead; Angle of cheeks; Circles under eyes; Eyebrow size and shape; Shape of face (e.g. round, square, oval, etc); Vertical position of eyes relative to center of face; Hair style (e.g. up, down, long, balding, straight, curvy); facial hair; Intensity or softness of features");

G. automatically manufacturing of the selected eyeglass frame, modeled in a customized manner and optionally personalized by the user (See Fonte: Fig. 32, and [0309], "The previously mentioned instructions are one sequence for one custom product. To enable successful manufacturing of multiple custom products, the computer system controlling the manufacturing process creates a sequence of commands for each stage of the process for each custom part being produced. FIG. 32 illustrates a block diagram showing a process flow for custom one-up products. Starting at 3201, orders are received over time for custom eyewear 1 at 3202, custom eyewear 2 and 3203, and custom eyewear 3 at 3204. After the orders are received, each eyewear receives a serial number at 3205. The computer system groups the parts into batches 3206 and 3207 for laser cutting based on machine availability, open orders, shifts, and other data. The computer system provides instructions to the laser cutter for each batch to cut the parts. So while a custom product moves from the laser cutter to the next step, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Smits to have C.    selection by the user in a terminal connected to the Internet of a desired eyeglass frame model among a wide range of models offered; D.    customized modeling of a selected eyeglass frame according to a data from the tridimensional image points of interest generated, as well as to a personal data of the user such as gender, race and age group; E.    optional personalization with aesthetic or functional elements added by the user to the eyeglass frame model selected and modeled in a customized manner to the user's own facial features; F.    preparation of a technical drawing and sending of a programming to a manufacturing machinery to manufacture the selected eyeglass frame model in a customized manner according to facial features and, optionally, personalized by the user; and G. automatically manufacturing of the selected eyeglass frame, modeled in a customized manner and optionally personalized by the user as taught by Fonte in order to be able to precisely measure its size and shape and then custom fit eyewear to perfectly fit that anatomy (See Fonte: Fig. 7 and [0126], "By way of example, FIG. 7 also shows the distance between nose pads of the eyewea r 707. In this regard, FIG. 7 shows a model of a nose 711, which is used to derive quantitative measurements, including by not limited to its length 712 and width 713 at various locations. Since each user's nose varies in dimensions, there is a great advantage in being able to precisely measure its size and shape and then 

However, Jethmalani teaches that wherein the personalized customized modeling (D) of the selected eyeglass frame is based on a measurement of the user's iris diameter and a definition of points of interest on the user's face using independent algorithms for iris identification and ear detection, through analysis of signals referring to front and side images of a user's face (See Jethmalani: Figs. 3 and 13, and [0086], “At block 1320, a sample set of eyeglass frames is provided.  The initial sample set of frames is determined based on a bridge description as described above with respect to block 320 of FIG. 3.  In this embodiment, each eyeglass frame in the set of eyeglass frames has lenses with pad printer marks on them.  In one embodiment, the pad printer marks are ovals.  In one embodiment, the dimension of the ovals is 16 mm.times.30 mm.  The specific range of oval dimensions is due to the fact that the diameter of the human iris average is 12 mm and 1/2 of the iris diameter is 6 mm.  The difference between the oval vertical height of 16 mm and the iris diameter is 4 mm.  Combining 6 mm+4 mm provides the minimum height from the center of pupil to top of frame is 10 mm.  The ovals are placed on the lens such that a top portion of each oval touches a top edge of the frame”; [0020], “In accordance with a concomitant mode, the ovals are 27 mm to 35 mm in width and 12 mm to 22 mm in height.  The reason for the wide range of oval dimensions is due to the fact that the diameter of the human iris average is 12 mm and the minimum height from 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Smits to have wherein the personalized customized modeling (D) of the selected eyeglass frame is based on a measurement of the user's iris diameter and a definition of points of interest on the user's face using independent algorithms for iris identification and ear detection, through analysis of signals referring to front and side images of a user's face as taught by Jethmalani in order to provide precise fitting by placing a pad printer mark in the form of an oval that is 27-35 millimeters (mm) in width and 12-22mm in height and preferably 28-30mm in width and 15-18mm in height (See Jethmalani: Fig. 3, and [0067], "Changing any of the previously mentioned parameters may influence the lens design and shape, and may affect the optics of the lens.  For example, if the reading distance, near P.sub.d, and location of the optics for reading are poorly defined, the user may not be able to comfortably wear their glasses and read.  The discomfort may cause the user to move their head and glasses to adjust the position of the optics while trying to focus, or render the optics unusable.  Since each user's nose varies in dimensions, there is a great advantage in being able to precisely measure the size and shape of a user's nose, and then custom fit eyewear (lenses and frames) to perfectly fit that anatomy.  Optimum comfort of an eyewear's nose pads positioned on a user's nose may be achieved if the two contact surfaces are aligned properly and mate such that there are no high pressure-points and if the eyewear is naturally supported in the proper position by the nose.  Each user may have a unique preference as to where on his nose he prefers to wear his eyewear for maximum comfort, aesthetic, or utility.  Understanding 
Regarding claim 9, Smits, Fonte, and Jethmalani teach all the features with respect to claim 7 as outlined above. Further, Fonte teaches that the method, according to claim 7, 
Regarding claim 10, Smits, Fonte, and Jethmalani teach all the features with respect to claim 7 as outlined above. Further, Fonte teaches that the method according to claim 7, allowing the user to optionally personalize (E) the frame model, including graphisms, phrases or reliefs and allow the user to visualize the selected frame (C), virtually positioned to the face, including the applied personalization, in order to conclude the customization (D) and personalization (E) in a safe manner, which will influence the user's final decision on the manufacturing (G) of the frame (See Fonte: Fig. 14, and [0184], "For example, FIG. 14 shows a user quantitative anatomic model 1401and configurable eyewear model 1402 in view 1411 before automatic optimization. A set of metrics is the ratio of width of eyewear 1403 to width of face 1404, angle of temples 1407, and length of the entire temples 1406 relative to the distance to the top of the ear 1405. As only one example, the optimal values for these metrics are 0.95, 87 degrees, and 1, for which the pre-optimized eyewear model 1402 does not satisfy. The computer system would seek to minimize the error between all three metrics and the optimal values. An optimization method such as least-squares, steepest descent, or others .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612